     Case: 1:19-cv-01680 Document #: 23 Filed: 01/28/20 Page 1 of 1 PageID #:79

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Malibu Media, LLC
                                 Plaintiff,
v.                                                     Case No.: 1:19−cv−01680
                                                       Honorable Jorge L. Alonso
John Mansfield, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 28, 2020:


         MINUTE entry before the Honorable Jorge L. Alonso: Motion hearing held. For
the reasons stated on the record, Plaintiff's attorney's motion to withdraw [18] is granted.
Attorneys Mary K. Schulz and Ellen Elizabeth Douglass are given leave to withdraw as
attorneys for Plaintiff Malibu Media, LLC. Plaintiff shall file a substitution of counsel
appearance form by 2/16/20. Plaintiff is warned that failure to file a substitution of
counsel appearance form by 2/16/20 may result in this case being dismissed for want of
prosecution. Status hearing remains set for 2/19/20 at 9:30 a.m. Notices mailed by judge's
staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
